United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hillsboro, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-40
Issued: May 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 3, 2007 appellant filed a timely appeal from the April 23 and September 11,
2007 merit decisions of the Office of Workers’ Compensation Programs, which terminated her
compensation and denied her claim of consequential injury. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUES
The issues are: (1) whether appellant sustained an injury consequential to her June 18,
2003 employment injury; and (2) whether the Office properly terminated her compensation for
the accepted employment injury.
FACTUAL HISTORY
On the prior appeal,1 the Board noted that appellant, a rural carrier, sustained a puncture
wound in her right calf on June 18, 2003 when someone shot her with a BB gun. The Office
1

Docket No. 05-1944 (issued January 19, 2006).

accepted her claim, and she returned to regular duty without restrictions on September 22, 2003.
Dr. John P. Zisko and Dr. John C. Linz, associates and attending orthopedic surgeons, supported
that appellant developed right plantar fasciitis and peroneal tendinitis as a consequence of the
accepted puncture wound. They reported that these conditions in turn contributed to a minor
right ankle inversion injury when appellant slipped on ice in February 2004 and a minimally
displaced right lateral malleolus fracture, right knee chondromalacia and left rotator cuff strain
when her knee gave out a few days later. Dr. Richard T. Sheridan, an orthopedic surgeon and
Office referral physician, disagreed, but he offered no rationale to support his stated conclusion.
Because the Office undertook development of this evidence, the Board remanded the case for a
supplemental report from Dr. Sheridan. The facts of this case as set forth in the Board’s prior
decision are hereby incorporated by reference.
On February 21, 2006 Dr. Sheridan explained that appellant did not have the required
clinical findings to support a diagnosis of plantar fasciitis or peroneal tendinitis. He also
explained that appellant’s puncture wound had healed and that there was no evidence on clinical
examination of any muscle atrophy or weakness or any neurological deficits that could have been
responsible for her fall in February 2004.
On March 28, 2006 the Office denied appellant’s claim of consequential injury. On
June 23, 2006 a hearing representative set aside this decision, finding that the Office’s questions
to Dr. Sheridan were inadequate and that further explanation from Dr. Sheridan was warranted.
On July 17, 2006 Dr. Sheridan reported that altered gait from a right leg wound could
result in peroneal tendinitis but could not result in plantar fasciitis. He reported that Dr. Zisko’s
findings were different from his but would support that appellant developed plantar fasciitis and
peroneal tendinitis. Dr. Sheridan reported that he reviewed the emergency room reports and the
reports of the attending physicians immediately following appellant’s falls in February 2004. It
was his opinion that the BB shot wound, plantar fasciitis or peroneal tendinitis did not cause or
contribute to those falls. Dr. Sheridan stated: “My opinions of February 21, 2006 have not
changed.”
The Office found a conflict in medical opinion and referred appellant, together with the
record and a statement of accepted facts, to Dr. Steven J. Goldfarb, a Board-certified orthopedic
surgeon, selected as the impartial medical referee. On October 20, 2006 Dr. Goldfarb related
appellant’s history and current symptoms. He described his findings on physical examination
and reviewed appellant’s medical record. Dr. Goldfarb found that appellant’s diagnoses included
a puncture wound to the posterior aspect of the right calf, arthritis of both knees, a contusion to
the left shoulder and a right ankle fracture. He found no evidence, other than subjective
complaints, to support the diagnosis of plantar fasciitis or peroneal tendinitis:
“The puncture wound to [appellant’s] right calf certainly would not be a source of
peroneal tendinitis. This is not even in the anatomical location of the peroneal
tendon. [Appellant’s] plantar fasciitis may be clinically present; however, in my
opinion, this is unrelated to her industrial injury of June 18, 2003. X-rays taken
shortly after that injury already showed well-established calcaneal spur signifying
that the plantar fasciitis was most likely present prior to the industrial injury of
June 18, 2003.

2

“I do not feel that [appellant] has any residuals from the work-related injury of
June 18, 2003 at this time. The work-related injury was a puncture wound and
that is the only accepted work-related injury. I do not feel that any of the other
injuries and/or conditions are related in any way to her injury of June 18, 2003. I
cannot state that her plantar fasciitis would have been caused by a posterior calf
wound. According to the operative report, the BB was in the subcutaneous tissue
and did not even violate the fasciae or deeper musculature. Therefore, this would
not be a contributing factor to any tendinitis, specifically the peroneal tendon. In
my opinion, the plantar fasciitis was preexisting based on the calcaneal spur seen
on x-ray taken shortly after the work incident.
“Once again, I do not feel that the conditions of plantar fasciitis and peroneal
tendinitis are related to the June 18, 2003 injury. Therefore, the ankle fracture
that occurred in February 2004 is unrelated to the June 18, 2003 injury. Similarly,
the left shoulder injury is also unrelated. In addition, her knee MRI [magnetic
resonance imaging] [scan] show severe degenerative arthritis. In my opinion, her
knee condition is degenerative in nature and unrelated to any type of industrial
injury.
“In my opinion, there is no relationship whatsoever to [appellant’s] fall on
February 6, 2004 and the industrial accident of June 18, 2003. While [she] may
have developed plantar fasciitis and/or peroneal tendinitis, in my opinion, this is
unrelated to the June 18, 2003 injury. The BB wound was superficial in nature
and certainly would not have caused either of those conditions.
“Once again, [appellant] sustained a superficial posterior wound from the BB
shot. This certainly should not have caused an altered gait for more than two or
three weeks following surgery and this would have been due to pain only. This
residual altered gait should have had no effect on her plantar fasciitis or peroneal
tendinitis. After that period of time, there should have been no residual altered
gait. As noted, there is certainly evidence in the medical record to indicate that
the plantar fasciitis predates the work injury of June 18, 2003.”
In a decision dated April 23, 2007, following proper notice, the Office terminated
appellant’s compensation for the accepted puncture wound.
The Office found that
Dr. Goldfarb’s opinion represented the weight of the medical evidence and established that the
wound had resolved. The Office further found that Dr. Goldfarb had sufficiently established that
appellant’s peroneal tendinitis and plantar fasciitis were not causally related to the June 18, 2003
employment incident.
In a decision dated September 11, 2007, an Office hearing representative affirmed.
Appellant’s attorney argues on appeal that the September 11, 2007 decision is contrary to fact
and law.

3

LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.2 It is an
accepted principle of workers’ compensation law that when the primary injury is shown to have
arisen out of and in the course of employment, every natural consequence that flows from the
injury is deemed to arise out of the employment, unless it is the result of an independent,
intervening cause attributable to the employee’s own intentional conduct.3 A claimant seeking
compensation under the Act has the burden of establishing the essential elements of her claim by
the weight of the reliable, probative and substantial evidence.4
Section 8123(a) of the Act provides in part: “If there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.”5 When there exist
opposing medical reports of virtually equal weight and rationale, and the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight.6
ANALYSIS -- ISSUE 1
To resolve the conflict between appellant’s attending physicians and the Office referral
physician, the Office properly referred appellant to an impartial medial specialist under 5 U.S.C.
§ 8123(a). The Office provided Dr. Goldfarb, a Board-certified orthopedic surgeon, with
appellant’s record and a statement of accepted facts so that he could base his opinion on a
complete and accurate history. His opinion is also well rationalized. Dr. Goldfarb explained that
a puncture wound to the posterior of appellant’s right calf would not be a source of peroneal
tendinitis, as the peroneal tendon was not anatomically located there. He noted that the operative
report showed that the BB was in the subcutaneous tissue and did not violate the fasciae or
deeper musculature, so this would not be a contributing factor to any tendinitis, specifically of
the peroneal tendon. Dr. Goldfarb observed that x-rays taken shortly after that injury showed a
well-established calcaneal spur, signifying that plantar fasciitis was most likely present prior to
the June 18, 2003 injury. Further, he explained that a superficial wound should not have caused
an altered gait for more than two or three weeks following surgery, which should have had no
effect on appellant’s plantar fasciitis or peroneal tendinitis. Dr. Goldfarb therefore found no
relationship between the June 18, 2003 puncture wound and appellant’s fall in February 2004,
her right ankle fracture, her arthritic knees or her contused left shoulder.
2

5 U.S.C. § 8102(a).

3

John R. Knox, 42 ECAB 193 (1990); Lee A. Holle, 7 ECAB 448 (1955).

4

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

5

5 U.S.C. § 8123(a).

6

Carl Epstein, 38 ECAB 539 (1987); James P. Roberts, 31 ECAB 1010 (1980).

4

The Board finds that the opinion of the impartial medical specialist is based on a proper
factual and medical history and is sufficiently well rationalized that it is entitled to special
weight. As the weight of the medical opinion evidence establishes that appellant sustained no
injury consequential to her accepted puncture wound on June 18, 2003, the Board will affirm the
Office’s April 23 and September 11, 2007 decisions on the issue of consequential injury.
LEGAL PRECEDENT -- ISSUE 2
Once the Office accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.7 After it has determined that an employee has disability
causally related to her federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.8
ANALYSIS -- ISSUE 2
The Office accepted that appellant sustained a puncture wound to the right calf on
June 18, 2003. The Office therefore has the burden of proof to justify the termination of
compensation for this medical condition. Appellant’s attending physicians do not argue that she
still suffers from the wound. An operation removed the BB shot and the wound healed. The
only question was whether the wound in some way caused a consequential injury. Dr. Goldfarb,
the impartial medical specialist, resolved that question in the negative. On the issue of whether
the wound had resolved, he noted that the wound was superficial and was the only accepted
medical condition. Dr. Goldfarb examined appellant and found that she had no residuals. He
explained that the puncture wound should not have caused an altered gait for more than two or
three weeks after surgery, which should have had no effect on her plantar fasciitis or peroneal
tendinitis. As the clear weight of the medical evidence establishes that the June 18, 2003
puncture wound has resolved, the Board will affirm the termination of compensation for that
medical condition. The Office has met its burden of proof.
CONCLUSION
The Board finds that appellant did not sustain an injury consequential to her June 18,
2003 employment injury. The Board also finds that the Office properly terminated compensation
for the accepted puncture wound.

7

Harold S. McGough, 36 ECAB 332 (1984).

8

Vivien L. Minor, 37 ECAB 541 (1986); David Lee Dawley, 30 ECAB 530 (1979); Anna M. Blaine, 26 ECAB
351 (1975).

5

ORDER
IT IS HEREBY ORDERED THAT the September 11 and April 23, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 15, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

